DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are allowable. Claims 14 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 29 April 2022, is hereby withdrawn and claims 14 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 13 February 2020. The references have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein a mixer configured to mix the amplified signal with the reference signal to generate an output signal at intermediate frequency; a compensation unit in the reference path, wherein the compensation unit is configured to generate compensation for a leakage path between the transmit path and the receive path, and wherein the compensation unit is configured to apply the generated compensation to the reference signal to generate a compensated reference signal; and a leakage suppression filter in the receive path, wherein the leakage suppression filter is configured to remove DC components in the output signal resulting from mixing the amplified signals with the compensated reference signal; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein a mixer configured to mix the amplified signal with the reference signal to generate an output signal at intermediate frequency; a compensation unit in the reference path, wherein the compensation unit is configured to generate compensation for a leakage path between the transmit path and the receive path, and wherein the compensation unit is configured to apply the generated compensation to the reference signal to generate a compensated reference signal; and a leakage suppression filter in the receive path, wherein the leakage suppression filter is configured to remove DC components in the output signal resulting from mixing the amplified signals with the compensated reference signal; Referring to Claim 14, the prior art of record does not disclose nor suggest it be an obvious modification wherein mixing the amplified signal with the reference signal to generate an output signal at an intermediate frequency; deriving a delay corresponding to a leakage path between the transmit path and the receive path; generating a compensation for the derived delay; applying the generated compensation to the reference signal; and removing DC components from the output signal.
Claims 2-11, 13 and 15 are dependent on Claims 1, 12 and 14 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2019/0250246, 2017/0146646, 2010/0159837 and 2003/0148750 all teach different techniques for signal processing and compensation for leakage, however, neither alone or in combination do the prior art references teach the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646